DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0299726 to Oka et al.
Regarding Claim 1, Oka discloses (e.g., Figs. 1, 2, 4, and 7 and their corresponding descriptions) an LCD apparatus having a first substrate 10 and a second substrate 30, the LCD apparatus comprising: a first TFT array deposited on the first substrate (Fig. 2(A)); a first array of drive electrodes SW1 deposited on the first 
Regarding Claim 2, Oka discloses wherein the first TFT array at least partially overlaps the second TFT array from an LCD viewing perspective (e.g., Figs. 2 and 4).
Regarding Claim 3, Oka discloses wherein the first array of drive electrodes at least partially overlaps the second array of drive electrodes from an LCD viewing perspective (e.g., Figs. 2 and 4).
Regarding Claim 4, Oka discloses a first color filter array (42, Fig. 4; or 24, Fig. 7) deposited on1 one of the first substrate and the second substrate.
Regarding Claim 5, Oka discloses a first color filter array 24 deposited on the first substrate and a second color filter array 42 deposited on the second substrate (Fig. 7, where Fig. 7 illustrates a modification to PNL1 of Fig. 4).
Regarding Claim 6, Oka discloses wherein the first color filter array and the second color filter array each have at least one color filter selected from the group consisting of a red color filter, a green color filter, and a blue color filter (e.g., SP1R/SP1G/SP1B and SP2R/SP2G/SP2B).
Regarding Claim 7, Oka discloses wherein at least one color filter of the first color filter array at least partially overlaps at least one color filter of the second color 
Regarding Claim 8, Oka discloses a patterned black mask array deposited on one of the first substrate and the second substrate (e.g., 21/41).
Regarding Claim 9, Oka discloses a patterned black mask array deposited on both the first substrate and the second substrate (e.g., 21 and 41).
Regarding Claim 10, Oka discloses wherein an LC mode of the LCD apparatus is configured to be a type selected from the group consisting of a fringe field switching type, an in-plane switching type, a vertically aligned type, a twisted nematic type, and an LC scattering type (e.g., paragraph [0058]).
Regarding Claim 11, Oka discloses pixel electrodes deposited on one of the first substrate and the second substrate (e.g., PE1/PE2, Figs. 2 and 4).
Regarding Claim 12, Oka discloses pixel electrodes deposited on both the first substrate and the second substrate (e.g., PE1 and PE2, Figs. 2 and 4).
Regarding Claim 13, Oka discloses pixel electrodes PE1/PE2, the pixel electrodes being disposed above or below a color filter layer 24/42 (Figs. 4 and 7).
Regarding Claim 14, Oka discloses wherein the LCD apparatus is configured to be of a type selected from the group consisting of transmissive LCD, reflective LCD, transflective LCD, and transparent LCD (e.g., paragraph [0021]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15–19 are rejected under 35 U.S.C. 103 as being unpatentable over Oka.
Regarding Claim 15, Oka does not explicitly disclose wherein the first TFT array is identical to the second TFT array.
However, as each of PN1 and PN2 share common characteristics (e.g., Figs. 2 and 4), it would have been obvious to one of ordinary skill in the art at the time of effective filing to form the device of Oka using two identical TFT arrays to simplify manufacturing thereof, and ensure that the respective subpixels face each other (e.g., paragraph [0084]).
Regarding Claim 16, Oka does not explicitly disclose wherein the first array of drive electrodes is identical to the second array of drive electrodes.
 However, as each of PN1 and PN2 share common characteristics (e.g., Figs. 2 and 4), it would have been obvious to one of ordinary skill in the art at the time of effective filing to form the device of Oka using two identical arrays of drive electrodes to simplify manufacturing thereof, and ensure that the respective subpixels face each other (e.g., paragraph [0084]).
Regarding Claim 17, Oka does not explicitly disclose wherein at least one of a driver chip and an FPC are bonded to the first substrate.
However, Oka discloses a controller CT that is connected to the first substrate, connects the backlight to the display panels, and includes “an IC and various circuits” (e.g., paragraph [0046]).

It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Oka to include the driver chip bonded to the first substrate, at least for convenience as it is designed to drive circuitry of the first substrate, and that the connection between the backlight and the display panels includes an FPC bonded to the first substrate, as a known and flexible means for connecting wirings between substrates and backlights.
Regarding Claim 18, Oka would have rendered obvious wherein at least one of a driver chip and an FPC are bonded to the second substrate (for the same reasons as Claim 17 above).
Regarding Claim 19, Oka does not explicitly disclose wherein the first TFT array is identical to the second TFT array and the first array of drive electrodes is identical to the second array of drive electrodes.
However, as each of PN1 and PN2 share common characteristics (e.g., Figs. 2 and 4), it would have been obvious to one of ordinary skill in the art at the time of effective filing to form the device of Oka using two identical TFT arrays and arrays of drive electrodes to simplify manufacturing thereof, and ensure that the respective subpixels face each other (e.g., paragraph [0084]).



Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 20, the prior art of record fails to disclose, and would not have rendered obvious, wherein at least one electrode of the first array of drive electrodes is connected to at least one TFT of the first TFT array and at least one TFT of the second TFT array; and wherein at least one electrode of the second array of drive electrodes is connected to at least one TFT of the first TFT array and at least one TFT of the second TFT array, as recited in Claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Where the term “on” is considered broadly to include both “directly on” and “on with intervening layers”.